Judgment and order unanimously affirmed, with costs to the respondents. The decree of the Surrogate’s Court of Washington county dated June 18, 1929, in the matter of the final judicial settlement of the accounts of John H. Pember and others, as executors of the last will and testament of Ellen J. L. W. Pember, deceased, is received in evidence, and particularly that portion of such decree which provides: “ The following are the legatees and beneficiaries named in said will, above referred to and the amount of the principal trust fund in which they are interested: * * * Ann Elizabeth Lee, amount of legacy $20,000 * * * and it appearing that pursuant thereto the executors have established the, several *935trusts therein provided for and have paid to the beneficiaries therein named the income upon said legacies annually as directed in and by the terms of the will, it is further ordered, adjudged and decreed that the acts of said executors and the payments thereby made are hereby approved and allowed; and that the said income be paid over annually to the beneficiaries therein named for the term and period directed in and by the will to be paid, and that upon the termination of the said said several trusts as they shall become due and payable shall be paid over to the remaindermen entitled thereto.” The court makes a new finding as "follows; That in the proceeding in the Surrogate’s Court of Washington county for the settlement of the accounts of the defendants as executors, etc., held on the 18th day of June, 1929, it was decreed that a trust fund of $20,000 as directed by the third paragraph of the will of the decedent Pember be established and the executors were credited in such decree with the sum of $20,000 with which such trust was established, and as such executors these defendants were directed to make payments of income to Ann Elizabeth Lee during her lifetime and upon her death and the termination of the trust, that the corpus should be paid over to these plaintiffs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.